Citation Nr: 0005869	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability 
to include lower extremity weakness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1958 
to September 1960.

This matter arises from a February 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
low back disability and lower extremity weakness and his 
military service or any incident during such service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a low back disability to include lower extremity weakness is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from a back disorder and 
lower extremity weakness that are related to a fall he 
suffered in 1960 while serving in Germany.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection for certain chronic 
disabilities, such as arthritis, will be presumed if manifest 
to a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
The Board must first determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim may also be well grounded based on 
chronicity and continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); see also Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran's service medical records include a clinical 
record of an eight day hospitalization in February 1960.  The 
hospitalization summary indicates that the veteran was 
admitted after complaining of low back pain.  The veteran 
stated that he had injured his back in a fall four weeks 
prior to admission.  Physical examination was essentially 
within normal limits except for tenderness over the 
lumbosacral region.  The diagnosis was lumbosacral strain.  
X-rays of the lumbar spine dated in January and February 1960 
revealed straightening of the lumbar spine with no bony 
abnormality.  Another record dated in February 1960 indicated 
that the veteran had tried applying low heat to his back and 
sleeping on the floor to no effect.  In February 1960 the 
veteran was placed on a temporary profile (restricted duty) 
due to low back strain.  The veteran's spine and lower 
extremity were clinically evaluated as normal on a June 1960 
service physical examination, and a history of a low back 
sprain in February 1960 was noted.  The veteran's spine and 
lower extremity were clinically evaluated as normal on his 
September 1960 separation examination.

A September 1981 to October 1981 VA discharge summary 
reflected an unsteady gait and decreased coordination of the 
lower extremities.  The diagnoses included cerebellar ataxia 
and peripheral neuropathy.

A January 1994 record from the Social Security Administration 
reveals that the veteran was awarded disability benefits 
effective October 1993.  A December 1993 note from a 
vocational assessment specialist found that the veteran's 
cerebellar disease resulting in ataxia limited the veteran's 
ability to engage in sedentary employment.

At a March 1998 VA spine examination, the veteran complained 
of a back problem that had existed since 1959.  The veteran 
indicated that he had received two injections during service.  
He said that he had low back pain and problems with actives 
such as shoveling snow.  The diagnosis was mild degenerative 
joint disease of the lumbar spine.  The examiner commented 
that the veteran did not clearly recall his service injury 
and that his current back problems were probably not related 
to his service injury.  

At an April 1998 VA neurological examination, the examiner 
stated that there was no association between the veteran's 
current gait disorder and his back injury in 1959-60.

A review of the record shows that there is no medical 
evidence linking the veteran's current low back disability 
and lower extremity weakness to his military service or any 
incident during such service.  It appears that the low back 
problem experienced during service did not result in chronic 
disability.  In this regard, the Board observes that the 
veteran's spine and lower extremity were clinically evaluated 
as normal on his discharge examination in September 1960.  In 
any event, there is no medical evidence of a nexus between a 
current low back disability or lower extremity weakness and 
any incident of active service, including the back injury 
that the veteran sustained in 1960.  The only medical 
opinions that address the contended causal relationship, the 
physician who performed the March 1998 VA spine examination 
and the neurologist who examined the veteran in April 1998, 
are against the veteran's claim.

While the veteran has contended that he has a low back and 
lower extremity disability due to events during service, his 
contentions do not make his service connection claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1995) (holding that laypersons are not competent to offer 
medical opinions).  As the veteran has not presented any 
competent medical evidence that he currently suffers from a 
low back disability (to include lower extremity weakness) 
related to service, and as there is no medical evidence 
linking the continuity of symptomatology which the veteran 
claims to his current disabilities, his claim for service 
connection for a low back disability to include lower 
extremity weakness is not well grounded and must be denied on 
that basis.  38 U.S.C.A. § 5107(a).  See Savage, supra.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

By this decision, the Board is informing the veteran that his 
service connection claim requires medical evidence of a nexus 
to service to meet the requirements of a well-grounded claim.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a low back disability 
to include lower extremity weakness is denied.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

